DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2018/062964 filed 5/17/2018.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. PCT/CN2017/085916 filed 5/25/2017, which papers have been placed of record in the file.  
Claims 1-15 are pending. 


 Election/Restrictions

Applicant's election with traverse of Group I Claims 1-11 in the reply filed on 10/19/2021 is acknowledged.  The traversal is on the ground(s) that the written opinion of the ISA did not find a lack of unity. 
This is not found persuasive because not finding lack of unity in international search report does not preclude a finding of lack of unity at a later stage, specifically in light of the rejection under 35 USC 103 below over Renekn in view of Baumgart. Therefore, since the common technical features of claims belonging to groups I and II do 
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2021.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Renekn et al. (US 2006/0292385) in view of Baumgart et al. (US 2011/0100824). 
Regarding claim 1: Renekn is directed to an article comprising a polymer body and a metal plating wherein the metal plating is attached to the polymer body, and wherein the polymer body comprises as components
(A) at least one polyamide
(B) at least one mineral filler
(D) at least one additive
wherein the article is produce by a process comprising the steps of
i) providing a polymer body, wherein the polymer body comprises components (A) (B) (D)
ii) etching at least one surface of the polymer body to be plated with at least one acid ([0021] Renekn)
iii) depositing a first metal layer comprising at least one plating catalyst on the at least one etched surface of step ii). Specifically, the etching step is followed by depositing a plating catalyst such as tin-stabilized colloidal palladium particles on the surface. ([0021] Renekn).
iv) applying a second metal layer by electroless metal deposition and 

Renekn doesn’t mention at least one poly-N-vinyllactam polymer.
Baumgart is directed to an electrodeposition coating comprising an organic binder and a vinylpyrrolidone polymer (equivalent to a poly-N-vinyllactam polymer). One skilled in the art would have been motivated to have included the vinylpyrrolidone polymer in the electrodeposited coating of Renekn for reduced runs and tears from gaps and cavities in the coating in comparison to coatings that do not contain the vinylpyrrolidone polymer ([0006]-[0007] and Table 3 Baumgart). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a vinylpyrrolidone polymer in the electrodeposited coating of Renekn.
Regarding claim 2: The poly-N-vinyllactam polymer is a vinylpyrrolidone copolymer (B) contains vinylpyrrolidone monomer units and vinylacetate monomer units (equivalent to formula (I) wherein n is 3, m is 0, R2 R3 R4 are hydrogen. 
Regarding claims 3-4: The poly-N-vinyllactam polymer is a vinylpyrrolidone copolymer.
Regarding claim 5: The poly-N-vinyllactam polymer has an Mw of preferably 30,000 – 150,000. 
Regarding claim 6: The article and polymer body comprises
from 40-90 % by weight of the at least one polyamide ([0013] Renekn)

from 0.05-10% by weight of the vinylpyrrolidone copolymer ([0007] Baumgart)
from 0.01-3 additives can be added as well as a plasticizer in an amount of 0.1-10% by weight ([0009] and [0018] Renekn)
The amounts are based on the total weight of the composition (polymer body).
Regarding claim 7: The polyamide is selected from polyamide 6; polyamide 6,6; polyamide 4,6; polyamide 6, 10; polyamide 6,12; polyamide 11; polyamide 12; and semi-aromatic polyamides such as poly(m-xylylene adipamide) (polyamide MXD,6), poly(dodecamethylene terephthalamide) (polyamide 12, T), poly(decamethylene terephthalamide) (polyamide 10,T), poly(nonamethylene terephthalamide) (polyamide 9,T), hexamethyleneadipamide-hexamethyleneterephthalamide copolyamide (polyamide6,T/6 ,6), hexamethyleneterephthalamide-2-methylpentamethyleneterephthalamide copolyamide (polyamide 6,T/D,T); and copolymers and mixtures of these polymers. 
Regarding claim 8: Suitable fillers include magnesium sulfate, clay (aluminum silicate), wollastonite (calicum silicate), talc (maguesium silicate), barium sulfate, mica, titanium dioxide, sodium aluminum carbonate ([0014] Renekn).Glass fibers can also be added ([0018] Renekn). 
Regarding claim 9: Polarite 102A filler is used in the working examples ([0024] Renekn). As evidenced by the datasheet for Polarite 102A, the particles have a max mesh size of 300 (equivalent to a particle size of less than 40 µm). 
Regarding claim 10: Plating metals include copper, nickel, and chromium ([0021] Renekn).
Regarding claim 11: Additives of plasticizers, reinforcing agents, impact modifiers, flame retardants, lubricants, heat stabilizers, light stabilizers, antioxidants, mold release agents, colorants ([0018] Renekn). 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764